DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubinsky et al. (U.S. Patent No. 8875111, hereinafter “Dubinsky”) in view of Orlarey et al. (“FAUST: An Efficient Functional Approach to DSP Programming”, Editions DELATOUR FRANCE, NEW COMPUTATIONAL PARADIGMS FOR COMPUTER MUSIC, pp.65-96, 2009, hereinafter “Orlarey”).

Claim 11:
Dubinsky teaches an apparatus for executing audio digital signal processing (DSP) code, comprising: 
a processor (Fig. 1, Column 6, Lines 39-40; The system may include a processor); and 
a transceiver (Column 6, Line 65 - Column 7, Line 3; The system may communicate by employing one or more of wireless communication protocols (A transceiver is inherent to wireless communication. Dubinsky’s system can inherently conduct two-way communication and would use a transceiver to do so)); 
the apparatus being arranged to: 
receive DSP code from an Application Programming Interface (API), the DSP code being an Intermediate Representation (IR) of audio DSP source code 
wherein the IR comprises a directed-graph (di-graph) representation of the audio DSP source code (Fig. 2A, Column 7, Lines 36-37; Each node A-G 202a-g corresponds to one intermediate language (IR) instruction; Column 7, Lines 42-43; The nodes are connected by edges which together form a directed graph (di-graph)),
the di-graph comprising a plurality of nodes and connections (Column 7, Lines 42-43; The nodes are connected (plurality of nodes and connections) by edges which together form a directed graph); and 
the processor being arranged to execute the DSP code (Column 6, Lines 39-40; system may include a processor 120 which performs actions to execute native code (DSP code)).



Orlarey discloses FAUST, a programming language that provides a purely functional approach to signal processing while offering a high level of performance (Page 1, Lines 1-2). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Dubinsky’s programming language with FAUST, as disclosed by Orlarey, in order to offer a viable and efficient alternative to C/C++ to develop signal processing libraries, audio plug-ins or standalone applications (Orlarey, Page 1, Lines 2-4). 

Claim 12:
Dubinsky in view of Orlarey further discloses wherein the processor is further arranged to compile the IR using a just-in-time compiler (Dubinsky, Column 5, Lines 17-18; The system includes a run time manager that manages execution of the computer program; Column 5, Lines 28-30; The run-time manager includes a just-in-time (JIT) compiler).

Claim 13:
Dubinsky in view of Orlarey further discloses:
 an audio driver (Dubinsky, Column 6, Lines 47-51; The execution results 122 from the compiled source code may include audio output.  As shown in Fig. 1, the run time manager 108 and the processor 120 control the executed results 122. Since the 
an output device, the apparatus being arranged to produce audio at the output device from the executed DSP code (Dubinsky, Fig. 1, Column 6, Lines 47-51; The execution results from the compiled source code may include audio output), optionally wherein the audio driver is compatible with the IR (Dubinsky, Column 5, Lines 28-33; The run time manager 108 (audio driver, see the analysis in claim 13 pertaining to the audio driver) includes a just in time (JIT) compiler, which employs a mechanism where an intermediate language representation of a program function is loaded and translated.  Since the audio driver has the components necessary to translate the intermediate language representation of the source code, the audio driver is therefore compatible with the IR since the two components are able to coexist together without conflict). 

Claim 15:
Dubinsky in view of Orlarey further discloses wherein the apparatus is arranged to receive control event data at the transceiver while the DSP code is being executed, the control event data arranged to control one or more properties of the executed DSP code (Dubinsky, Fig. 4, Column 11, Lines 32-37; Detecting a function invocation includes, during execution of a computer program, receiving an event, signal, or other information (control event data) indicating that the function is being invoked. The function may be an intermediate language representation (IR) of program instruction (properties of the executed DSP code); Dubinsky, Column 6, Line 65 - Column 7, Line 3; The system communicates (i.e., receives an event, signal, or other information) by employing wireless communication protocols (A transceiver is inherent to wireless 

Claim 16:
Dubinsky in view of Orlarey further discloses wherein executing the DSP code comprises modifying the di-graph in relation to one or more device properties of the apparatus (Dubinsky, Column 6, Lines 5-17; The IL function graph 114 provides a mechanism for modifying the IL function 110.  CIC translates the modified IL function graph (modified graph).  When runtime manager (device) translates the IL function 110 into native code for execution, it includes the modifications.  The modified graph is a set of program instructions (hence, the graph is being modified in relation to the device properties, the device properties here being the instruction nodes, see also Dubinsky, Fig. 2A)), the device properties including a number of processor cores (Dubinsky, Column 7, Lines 34-41; Program instructions (device properties) are IL instructions A-G in Dubinsky, Fig. 2A, represented by multiple nodes A-G 202a-g (processor cores), which form the IL function graph). 

Claim 20:
Dubinsky in view of Orlarey further teaches wherein the first programming language is not a general purpose programming language (Orlarey, Page 1, Lines 1-4; FAUST, a programming language that provides a purely functional approach to signal processing while offering a high level of performance and offer a viable and efficient alternative to C/C++ to develop signal processing libraries, audio plug-ins or standalone applications).

Claims 1-2, 4-10, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dubinsky et al. (U.S. Patent No. 8875111, hereinafter “Dubinsky”) in view of Orlarey et al. (“FAUST: An Efficient Functional Approach to DSP Programming”, Editions DELATOUR FRANCE, NEW COMPUTATIONAL PARADIGMS FOR COMPUTER MUSIC, pp.65-96, 2009, hereinafter “Orlarey”); further in view of Jai et al. (U.S. Patent No. 9038038, hereinafter “Jai”).

Claims 1 and 18:
Dubinsky teaches a method for distributing audio digital signal processing (DSP) code, comprising: 
receiving audio DSP source code at an application programme interface (API), the DSP source code being written in a first programming language (Fig. 1, Column 4, Lines 48-52; A system 100 includes program source code 102 which may be a high level language representation of a computer program (first programming language); Column 4, Lines 65-66; The program source code 102 is processed (received) at a compiler front end 104 (application programme interface)), wherein the first programming language is a special-purpose language for audio signal processing applications (Column 4, Lines 51-52; C++ is an example of a high-level programming language that is contemplated) (Column 6, Lines 47-51; The execution results from the compiled source code may include audio output.  Since the execution results 122 may include audio output, the input 102 may include audio input DSP code, therefore the intermediate language code 106 would be translated audio DSP source code); 
translating the audio DSP source code into an intermediate representation (IR) (Fig. 1, Column 4, Lines 66-67; The program source code is translated into an 

However, Dubinsky does not teach, the first programming language is specifically created for signal-processing; detecting a target device which advertises its ability to execute the IR; and transmitting the IR to the detected target device for execution.

Orlarey discloses FAUST, a programming language that provides a purely functional approach to signal processing while offering a high level of performance (Page 1, Lines 1-2). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Dubinsky’s programming language with FAUST, as disclosed by Orlarey, in order to offer a viable and efficient alternative to C/C++ to develop signal processing libraries, audio plug-ins or standalone applications (Orlarey, Page 1, Lines 2-4). 

Jai teaches, detecting a target device which advertises its ability to execute the IR; and transmitting the IR to the detected target device for execution (Fig. 1, Column 2, Lines 31-36; A mobile device 102 (target device) communicates with a network by sending and receiving signals from an antenna connected to a base station 104 that is communicatively coupled to an application server 105; Column 3, Lines 2-5; Applications sent (transmitted) to the mobile device are those capable of being executed by  the mobile device; Column 3, Lines 14-15; Applications executed by the mobile device may include intermediate code (by sending and receiving signals, the application server detects the mobile device via the network and the mobile device indicates to the application server its ability or capability to execute the intermediate code. The intermediate code is then transmitted to the mobile device for execution)). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Dubinsky and Orlarey with the teachings of Jai by modifying the method for distributing digital signal processing code in Dubinsky, to enable the method to comprise detecting a target device which advertises its ability to execute the IR and transmit the IR to the target device, as disclosed by Jai.  One of ordinary skill in the art would have been motivated to do so to allow for the program to work for wireless devices that may have limited capacity (Jai, Column 1, Lines 14-23). 

Claim 18 is a medium claim corresponding to the method of claim 1 and is rejected under the same rationale. 

Claim 2:
Dubinsky in view of Orlarey and further in view of Jai further teaches executing the IR at the target device (Dubinsky, Column 5, Lines 17-18; The system includes a run time manager (target device) that manages execution of the computer program), wherein the executing the IR at the target device comprises compiling the IR using a just- in-time compiler (Dubinsky Column 5, Lines 29-30; The run-time manager includes a just-in-time (JIT) compiler).

Claim 4:
Dubinsky in view of Orlarey and further in view of Jai further teaches wherein the executing the IR includes instantiating a communication channel between the API and the target device (Dubinsky, Column 6, Line 65 - Column 7, Line 1; The components of system 100 (the system components in Dubinsky include the API and the target device) may be distributed among one or more computing devices, each of which may communicate with the others by employing one or more of various wired or wireless communication protocols (communication channel)), and the method further comprises: 
transmitting control event data to control one or more properties of the executing IR (Dubinsky, Fig. 4, Column 11, Lines 32-37; Detecting a function invocation includes, during execution of a computer program, receiving (transmitting) an event, signal, or other information (control event data) indicating that the function is being invoked. The function may be an intermediate language representation (IR) program instruction (properties)), and 


Claim 5:
Dubinsky in view of Orlarey and further in view of Jai further teaches wherein executing the IR comprises producing audio at the target device (Dubinsky, Fig. 1, Column 6, Lines 47-51; The execution results includes audio output). 

Claim 6:
Dubinsky in view of Orlarey and further in view of Jai further teaches wherein the nodes and connections define one or more program paths (Dubinsky, Column 7, Lines 54-56; The instruction of node B can either flow to node C or node D (one or more program paths)), and wherein the detecting the target device includes obtaining target device characteristics for the detected target device (Jai, Fig. 5, Column 5, Lines 58-65; The process receives (obtain) data characterizing (characteristics) previous interaction of the mobile device (target device) with the application.  The data may include a profile tracking the activities of the virtual machine as it interprets the application code, the 

Claim 7:
Dubinsky in view of Orlarey and further in view of Jai further teaches modifying one or more program paths based on the obtained target device characteristics (Jai, Fig. 5, Column 5, Line 67 - Column 6, Line 6; Based on the data received, characterizing the mobile device, the process determines if a portion of the application should be sent to the compiler or be sent to the execution platform (modified program path).  A portion of the application could be sent to the compiling server if it takes longer to execute) (See claim 1 analysis for 103 motivation to combine). 

The motivation to combine the teachings of Jai with the teachings of Dubinsky and Orlarey is the same as recited in the rejection of claim 1. 

Claim 8:
Dubinsky in view of Orlarey and further in view of Jai further teaches wherein the di-graph comprises a plurality of program paths (Dubinsky, Fig. 2A, Column 7, Lines 42-46; The nodes are connected by edges which together form a directed graph (di-graph); Dubinsky, Column 7, Lines 54-56; The instruction of node B can either flow to node C or node D (plurality of program paths)), the method further comprising modifying the one or more program paths based on the obtained target device characteristics (Jai, Fig. 5, Column 5, Line 67 - Column 6, Line 6; Based on the data received, characterizing the 

Claim 9:
Dubinsky in view of Orlarey and further in view of Jai further teaches wherein the target device comprises a driver interface compatible with the IR (Dubinsky, Column 6, Lines 47-51; The execution results 122 from the compiled source code may include audio output.  As shown in Fig. 1, the run time manager 108 create native code 118, the native code 118 goes through a processor 120, and the processor 120 executes audio output execution results 122.  The run time manager 108 and the processor 120 together form a driver interface since it is controlling the audio output; Dubinsky, Column 5, Lines 28-33; The run time manager 108 includes a just in time (JIT) compiler, which employs a mechanism where an intermediate language representation of a program function is loaded and translated into a native language representation in response to a programs invocation.  Dubinsky’s driver interface has the components necessary to translate intermediate code, thus the driver interface is compatible with the IR).

Claim 10: 


Claims 19 and 21:
Dubinsky in view of Orlarey and further in view of Jai further teaches wherein the first programming language is not a general purpose programming language (Orlarey, Page 1, Lines 1-4; FAUST, a programming language that provides a purely functional approach to signal processing while offering a high level of performance and offer a viable and efficient alternative to C/C++ to develop signal processing libraries, audio plug-ins or standalone applications). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dubinsky et al. (U.S. Patent No. 8875111, hereinafter “Dubinsky”) in view of Orlarey et al. (“FAUST: An Efficient Functional Approach to DSP Programming”, Editions DELATOUR FRANCE, NEW COMPUTATIONAL PARADIGMS FOR COMPUTER MUSIC, pp.65-96, 2009, hereinafter “Orlarey”); further in view of Jai et al. (U.S. Patent No. 9038038, hereinafter “Jai”); further in view of Schulte et al. (U.S. Patent No. 8959496, hereinafter “Schulte”).

Claim 3: 
Dubinsky in view of Orlarey and further in view of Jai teaches the method of claim 2.  However, Dubinsky in view of Orlarey and further in view of Jai do not teach wherein the target device comprises multiple processor cores, and the executing the IR further comprises splitting the code into two or more sections which can execute in parallel using the multiple processor cores. 

Schulte teaches wherein the processor comprises a plurality of processor cores (Fig. 1, Column 4, Lines 59-64; The system 110 provides plural (plurality) processing resources 116, 118, … , 120 together referred to as processing resources 122.  In one case the processing resources 122 can correspond to separate physical processing cores), and the executing the DSP code further comprises splitting the DSP code into two or more sections which can execute in parallel using the plurality of processor cores (Column 5, Lines 5-8; The TJIT compiler system 102 can split iterations (the DSP code) between the two processors (hence into two or more sections) in any manner based on any parallelization strategy.  These processors can then operate (execute) on their respective assigned tasks at the same time, that is, in parallel).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Dubinsky in view of Orlarey and further in view of Jai with the teachings of Schulte by modifying the method to allow for parallel processing as disclosed by Schulte.  One of ordinary skill in the art would have been motivated to do so in order to allow for expedite processing (Schulte, Column 1, Lines 13-15).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dubinsky et al. (U.S. Patent No. 8875111, hereinafter “Dubinsky”) in view of Orlarey et al. (“FAUST: An Efficient Functional Approach to DSP Programming”, Editions DELATOUR FRANCE, NEW COMPUTATIONAL PARADIGMS FOR COMPUTER MUSIC, pp.65-96, 2009, hereinafter “Orlarey”); further in view of Schulte et al. (U.S. Patent No. 8959496, hereinafter “Schulte”).

Claim 17:
Dubinsky in view of Orlarey teaches the apparatus according to claims 11 and 16.  However, Dubinsky in view of Orlarey does not teach wherein the processor comprises a plurality of processor cores, and the executing of the DSP code further comprises splitting the DSP code into two or more sections which can execute in parallel using the plurality of processor cores.

Schulte teaches wherein the processor comprises a plurality of processor cores (Fig. 1, Column 4, Lines 59-64; The system 110 provides plural (plurality) processing resources 116, 118, … , 120 together referred to as processing resources 122.  In one case the processing resources 122 can correspond to separate physical processing cores), and the executing of the DSP code further comprises splitting the DSP code into two or more sections which can execute in parallel using the plurality of processor cores (Column 5, Lines 5-8; The TJIT compiler system 102 can split iterations (the DSP code) between the two processors (hence into two or more sections) in any manner based on any 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Dubinsky in view of Orlarey with the teachings of Schulte by modifying the apparatus to allow for parallel processing as disclosed by Schulte.  One of ordinary skill in the art would have been motivated to do so in order to allow for expedite processing (Schulte, Column 1, Lines 13-15).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 15-21 on pages 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that none of Dubinsky, Jai, or Schulte discloses wherein the first programming language is a special-purpose language for audio signal processing applications that is specifically created for signal-processing.  Orlarey, in page 1, ln. 1-2, discloses FAUST, a programming language that provides a purely functional approach to signal processing while offering a high level of performance.  One of ordinary skill in the art at the time of the invention’s filing would have been motivated to modify Dubinsky’s programming language with FAUST in order to offer a viable and efficient alternative to C/C++ to develop signal processing libraries, audio plug-ins or standalone applications (Orlarey, Page 1, Lines 2-4).  For this reason, the rejection of claims 1-13 and 15-21 is respectfully maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
“The tensor product: a mathematical programming language for FFTs and other fast DSP operations” (J. Granata, M. Conner and R. Tolimieri) - The use of the tensor product as a tool for modeling and developing digital signal processing algorithms is discussed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452